FILED
                              NOT FOR PUBLICATION                           SEP 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOSE REYES-PEREZ,                                 No. 05-76362

               Petitioner,                        Agency No. A092-353-872

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Jose Reyes-Perez, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ order summarily affirming an immigration judge’s

removal order. We have jurisdiction under 8 U.S.C. § 1252. We review de novo




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law and constitutional claims, Khan v. Holder, 584 F.3d 773, 776 (9th

Cir. 2009), and we deny the petition for review.

      Reyes-Perez does not challenge the agency’s determination that he is

removable under 8 U.S.C. § 1227(a)(2)(A)(iii) based on his 1993 conviction for

lewd or lascivious acts with a child under 14 years of age in violation of California

Penal Code § 288(a).

      The agency determined that Reyes-Perez is ineligible for relief under former

section 212(c), 8 U.S.C. § 1182(c) (repealed 1996), because his ground of

removability lacks a statutory counterpart in a ground of inadmissibility. See

8 C.F.R. § 1212.3(f)(5). Reyes-Perez’s legal challenges to this determination are

foreclosed by Abebe v. Mukasey, 554 F.3d 1203, 1207, 1208 n.7 (9th Cir. 2009)

(en banc).

      PETITION FOR REVIEW DENIED.




                                          2                                      05-76362